Citation Nr: 0716423	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  04-16 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 31, 2002, 
for the award of death pension benefits, to include on the 
basis of clear and unmistakable error (CUE) in a March 24, 
1998, decision that denied death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from March 1942 to May 1945.  
He died in October 1978; the appellant is his widow.

In March 1998, the RO denied the appellant's claim for death 
pension.  Although notified of this decision, the appellant 
did not initiate an appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision in which the RO 
granted the appellant's claim for a death pension, effective 
the July 31, 2002 date of claim.  The appellant filed a 
notice of disagreement (NOD) as to the effective date in 
January 2003, and the RO issued a statement of the case (SOC) 
in March 2004.  The appellant filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
April 2004.

In her substantive appeal, the appellant requested a hearing 
before a Veterans Law Judge (VLJ) of the Board at the RO (a 
Travel Board hearing).  After being notified of the scheduled 
hearing date, the appellant indicated in a December 2004 
letter that she could not attend the hearing due to her 
health and the distance she would have to travel, but 
requested that her representative appear on her behalf.  
Since the purpose of a Travel Board hearing is to receive 
argument and testimony, and it is contemplated that the 
appellant and witnesses, if any, will be present, the 
veteran's hearing request is considered withdrawn.  38 C.F.R. 
§ 20.700(b) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a March 24, 1998 decision, the RO denied the 
appellant's claim for death pension benefits because the 
death certificate indicated that the veteran was divorced at 
the time of his death.  Although the RO notified the 
appellant of this denial, she did not initiate an appeal.

3.  The appellant filed a new claim for death pension 
benefits on July 31, 2002, and submitted an amended death 
certificate reflecting that the veteran was married to the 
appellant at the time of his death.

4.  The appellant has not established, without debate, that 
the correct facts, as then known, were not before the RO at 
the time of the March 24, 1998, rating decision, or that the 
RO incorrectly applied the applicable statutory and 
regulatory provisions existing at that time.


CONCLUSIONS OF LAW

1.  The RO's March 24, 1998 decision denying the claim for 
death pension benefits is final.  38 U.S.C.A. § 7105(c) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 
(2006).

2.  The appellant has not raised a legally sufficient claim 
of CUE in the March 24, 1998 decision denying the claim for 
death pension benefits.  38 C.F.R. § 3.105(a) (2006).

3.  The claim for an effective date earlier than July 31, 
2002, for the award of death pension benefits, is without 
legal merit.  38 U.S.C.A. §§ 1541, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.1, 3.50, 3.400 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)), includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended, at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In the present appeal, the November 2004 SOC discussed the 
legal authority governing effective dates for death pension 
benefits and explained the reasons that it was denying the 
appellant's request for an earlier effective date in this 
case.  Moreover, the appellant and her representative have 
been afforded the opportunity to present evidence and 
argument with respect to the claim for an earlier effective 
date.  The Board finds that these actions are sufficient to 
satisfy any duties to notify and assist owed the veteran.  As 
will be explained below, the claim lacks legal merit; 
therefore, the duties to notify and assist required by the 
VCAA are not applicable to the claim on appeal.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  Moreover, to the 
extent that the appellant and her representative argue that 
there was CUE in the RO's March 1998 denial of her claim, 
given the parameters of the law surrounding CUE claims (as 
explained in more detail below), the duties to notify and 
assist imposed by the VCAA are not applicable to such claims.  
See Parker v. Principi, 15 Vet. App. 407 (2002).




II. Analysis

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).  The 
effective date of an award of death pension for which 
application is received within one year from the date of 
death shall be the first day of the month in which the death 
occurred.  38 U.S.C.A. § 5110(d) (West 2002 & Supp. 2006).  
For awards based on claims received on or after October 1, 
1984, the effective date for death benefits in connection 
with nonservice-connected death after separation from 
service, if the claim is not received within 45 days after 
the date of death, is the date of receipt of claim.  
38 C.F.R. § 3.400(c)(3)(ii) (2006).

In the present case, the appellant filed her first claim for 
death pension benefits in January 1998.  Since this is more 
than a year after the veteran's October 1978 death, the 
appellant is not entitled to an effective date the first day 
of the month in which the death occurred under the applicable 
statute and regulation.  38 U.S.C.A. § 5110(d) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400(c)(3)(ii) (2006).  Moreover, 
after the RO denied the initial claim for death pension 
benefits in a March 24, 1998 decision and notified the 
appellant of this decision, the appellant did not initiate an 
appeal.  That decision therefore became final.  38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (2006).

The Board notes that, in response to the RO's February 1998 
letter asking for the veteran's separation papers in 
connection with the January 1998 claim, the appellant wrote a 
March 3, 1998 letter in which she stated that she did not 
have the veteran's separation papers and requested that the 
RO obtain the veteran's claims file (which had been 
"retired" and was being requested) within the one-year time 
period indicated by the RO.  This March 3, 1998 letter was 
received on March 31, 1998, after the RO's March 24, 1998 
denial of the claim for death pension benefits.  In the May 
2007 written brief presentation, the appellant's 
representative argued that the RO ignored the appellant's NOD 
(p. 2).  However, the March 3, 1998 was not a NOD because it 
was not in terms that could reasonably be construed as 
disagreement with an adjudicative determination and a desire 
for appellate review; indeed, the letter was written prior to 
the adjudicative determination.  See 38 C.F.R. § 20.201 
(1998-2006).

In the May 2007 written brief presentation, the appellant's 
representative also noted that, in her January 1998 claim, 
the appellant had indicated that she had not remarried after 
her husband's death, and attached the certificate of her 
marriage to the veteran and the divorce decree pertaining to 
the veteran's prior marriage.  The representative argued that 
the veteran's death certificate did not constitute proof of 
termination of marriage and should not have been accepted as 
such, especially in light of the fact that the appellant has 
consistently indicated that she was married to him at the 
time of his death.  The veteran's representative asked that 
the Board recognize "that the AOJ was clearly remiss in 
their responsibility to investigate this matter" (p. 2).  
This statement, and those made by the appellant in her 
written submissions indicating that the RO erred in its March 
24, 1998 decision denying death pension benefits, constitute 
a claim of CUE in that decision.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  Thus, the argument of the appellant's 
representative suggests that, if CUE is found, the March 24, 
1998 decision is not final, and the January 1998 claim for 
death pension benefits remained pending (and, thus provides a 
basis for assignment of an earlier effective date for death 
pension benefits, i.e., the date of the January 1998 claim).

In determining whether a prior determination involves CUE, 
the Court has established a three-prong test.  The three 
prongs are: (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than simple disagreement on how the facts were 
weighed or evaluated), or the statutory/regulatory provisions 
extant at that time were not correctly applied; (2) the error 
must be "undebatable" and of the sort which, if it had not 
been made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the adjudication in question. Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).

The law governing awards as to death pension benefits at the 
time of the March 1998 denial included the requirement that 
one seeking such benefits be the "surviving spouse" of the 
veteran (in addition to requiring wartime service or receipt 
of service connection benefits at the time of death, both of 
which requirements the veteran met).  38 U.S.C.A. § 1541 
(West 1998).  A spouse was defined as a person of the 
opposite sex whose marriage to the veteran was valid under 
the law of the place where the parties resided.  38 C.F.R. 
§ 3.1(j), 3.50(a) (1998).  The definition of a "surviving 
spouse" included one "who was the spouse of the veteran at 
the time of the veteran's death."  38 C.F.R. § 3.50(b) 
(1998).  In this case, the evidence before the RO included 
the appellant's statements that she was married to her 
husband at the time of his death and had not remarried, the 
certificate of the veteran's marriage to the appellant and 
his prior divorce decree, and the death certificate 
indicating that he was divorced at the time of his death.  

The Board notes that a claim of CUE is a collateral attack on 
an otherwise final rating decision by a VA regional office.  
Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity that attaches to a 
final decision, and when such a decision is collaterally 
attacked the presumption becomes even stronger.  Fugo, 6 Vet. 
App. at 43-44. Therefore, a claimant who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed on a claimant who seeks to establish 
prospective entitlement to VA benefits. Akins v. Derwinski, 1 
Vet. App. 228, 231 (1991).  The Board finds that, based on 
the record and the law that existed at the time of its March 
1998 decision, the RO's denial of the appellant's claim for 
death pension benefits did not constitute CUE.

The veteran's death certificate was an official document 
prepared by the Pennsylvania Department of Health.  There is 
a "presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994).  
Thus, the RO was entitled to presume that the Pennsylvania 
Department of Health officials had properly discharged their 
official duties and accurately characterized the veteran's 
marital status at the time of his death.  The presumption of 
regularity is rebuttable by clear and convincing evidence to 
the contrary.  Id. at 274.  The documents submitted by the 
veteran did not constitute such evidence, because the prior 
divorce decree and marriage certificate did not address the 
issue of whether the veteran was married to the appellant at 
the time of his death.  Therefore, these documents did not 
support the appellant's assertion that she was married to the 
veteran at the time of his death, and her assertions alone 
are not the type of clear evidence to the contrary which 
would be sufficient to rebut the presumption of regularity.  
Id. at 274.

Consequently, the argument of the appellant and her 
representative is essentially that the RO should have 
differently weighed and evaluated the evidence before it 
relating to the veteran's marital status at the time of his 
death, and such an allegation cannot rise to the stringent 
standard of CUE.  Fugo, 6 Vet. App. at 43-44 (1993).  
Moreover, the argument that the RO should have further 
investigated the matter of whether the death certificate 
accurately indicated the veteran's marital status is 
essentially an argument that the RO committed CUE by 
breaching its duty to assist the appellant.  However, VA's 
breach of its duty to assist can neither form the basis of a 
CUE claim nor vitiate the finality of an RO decision.  Cook 
v. Principi, 318 F.3d 1334 (Fed Cir. 2003).

Under these circumstances, the Board finds that the appellant 
has simply not established, without debate, that the correct 
facts, as they were then known, were not before the RO, or 
that the RO ignored or incorrectly applied the statutory and 
regulatory provisions applicable at the time.  If fact, the 
claim of CUE, as plead, is not legally sufficient.  As the 
appellant has not established CUE in the March 24, 1998 
denial of death pension benefits, the March 1998 denial of 
the veteran's January 1998 claim is final.  Further, as the 
January 1998 claim was finally resolved in March 1998, it 
cannot provide the basis for assignment of an earlier 
effective date, as argued.

The legal authority governing effective dates is clear and 
specific, and the Board is bound by such authority.  Under 
the circumstances of this case, the appropriate effective 
date for grant of death pension benefits to the appellant is 
the date of the July 31, 2002 claim (the effective date 
assigned by the RO in December 2002).  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.400(c)(3)(ii) (2006).  
As there is no legal basis for assignment of any earlier 
effective date, the claim for earlier effective date for the 
award of death pension benefits in this case must be denied.  
Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

ORDER

An effective date earlier than July 31, 2002, for the award 
of death pension benefits, to include on the basis of CUE in 
a March 24, 1998, decision that denied death pension 
benefits, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


